DETAILED ACTION
This Action is responsive to the Amendment filed on 08/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5-13 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 5 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement based on the claimed combination of limitations presented in Claim 5. Claim 5 claims two possible options, at lines 7-9, that recites an outer surface of the reflective layer facing away from the conversion material forms an exposed outer surface of the conversion element positioned at an acute angle relative to (1) a top surface or (2) a bottom surface of the conversion element. The claim 5 further states a limitation, at lines 11-12, that the conversion material has a widening shape in a direction of the bottom surface of the conversion element that stems from the two claimed options.
For example, the claimed scope includes the first (1) option reciting reflective layer forming an exposed outer surface positioned at an acute angle relative to the top surface of the conversion material and the last limitation reciting that the conversion material has a widening shape in a direction of the top surface of the conversion element.
The claimed combination of features that includes the outer surface of the reflective layer positioned at an acute angle relative to a top surface of the conversion element and the conversion material has a widening shape in a direction of the bottom surface of the conversion element lacks support in the disclosure, as originally filed. 
Claims 6-13 and 16 are similarly rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement due to the claims’ dependency to Claim 5.

Claim 8 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 112(a) for failing to comply with the written description requirement based on the claimed combination of limitations presented in Claim 5 and Claim 8. 
Claim 5 recites the limitation, at lines 11-12, that the “conversion material has widening shape in a direction of the bottom surface of the conversion element.” Claim 8 further provides the option that the “conversion material has a widening shape in a direction of the top surface of the conversion element.” 
The claimed combination of features that includes a conversion material having a widening shape in a direction of the bottom surface of the conversion element and a widening shape in a direction of the top surface of the conversion element lacks support in the disclosure, as originally filed. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of the claim upon which it depends. 
Claim 5, from which Claim 8 depends, recites the limitation “conversion material has widening shape in a direction of the bottom surface of the conversion element.” Claim 8 further recites the limitation option of “the conversion material has a widening shape in a direction of the bottom surface . . . of the conversion element.” The recited limitations in Claim 5 and Claim 8 recite the same limitations. 
Therefore, Claim 8 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (WO 2017 080461 A1).

Regarding claim 5, Lin (see, e.g., FIG. 19) discloses a conversion element, comprising:
a conversion material 520g (pg 5, para 3; pg 6, para 5; pg 10, para 3; pg 13, para 4), and
a reflective layer 530h (pg 11, para 2, para 3; pg 13, para 4), 
wherein:
the reflective layer 530h is in direct contact with at least one side surface of the conversion material 520g,
an outer surface of the reflective layer 530h facing away from the conversion material 520g forms an exposed outer surface of the conversion element 520g, 530h positioned at an acute angle relative to a top surface or a bottom surface of the conversion element 520g, 530h, 
the conversion element 520g, 530h is applied on a radiation-emitting semiconductor chip 510 (pg 13, para 4); and
the conversion material 520g has a widening shape in a direction of the bottom surface of the conversion element 520g, 530h.

Regarding claim 7, Lin (see, e.g., FIG. 19) teaches that the reflective layer 530h has a constant thickness.

Regarding claim 8, Lin (see, e.g., FIG. 19) teaches that the conversion material 520g has a widening shape in a direction of the bottom surface or the top surface of the conversion element 520g, 530h.

Regarding claim 9, Lin (see, e.g., FIG. 19) teaches that an optoelectronic semiconductor component, comprising: the conversion element 520g, 530h as claimed in claim 5, and the radiation-emitting semiconductor chip 510, wherein the radiation-emitting semiconductor chip 510 is embedded into the conversion element 520g, 530h, the radiation-emitting semiconductor chip 510 comprises a semiconductor body configured for generating electromagnetic primary radiation, and a contact element 132a (see also FIG. 3A) is arranged at an underside of the radiation-emitting semiconductor chip 510 (pg 5, para 3; pg 6, para 5, para 6; pg 11, para para 2, para 3; pg 12, para 3).

Regarding claim 10, Lin (see, e.g., FIG. 19) teaches that the conversion material 520g covers a side surface of the semiconductor body (semiconductor layer of the light emitting chip 510).

Regarding claim 11, Lin (see, e.g., FIG. 19) teaches that the conversion material 520g covers a top surface of the semiconductor body (semiconductor layer of the light emitting chip 510).

Regarding claim 12, Lin (see, e.g., FIG. 19) teaches that the conversion material 520g is in direct contact with at least one side surface and a top surface of the semiconductor body (semiconductor layer of the light emitting chip 510).

Regarding claim 13, Lin (see, e.g., FIG. 19) teaches that the reflective layer 530h is configured to reflect part of the electromagnetic primary radiation (pg 1, para 4; pg 6, para 2; pg 11, para 2, para 3; pg 13, para 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (WO 2017 080461 A1).
Regarding claim 6, regarding “the reflective layer completely covers the at least one side surface of the conversion material,” it would have been an obvious matter of design choice to adjust the height of the reflective layer 530h of FIG. 19 to completely cover at least one side surface of the conversion material or to have a height lower than the top surface of the conversion element as taught by Lin (see, e.g., FIG. 22 and FIG. 23) who teaches a reflective layer 530k completely covering the side surface of the conversion material 520 (see, e.g., FIG. 22) and a reflective layer 530d having a top surface 532 lower than the top surface of the of the conversion material 520 (see, e.g., FIG. 23). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed reflective layer completely covering the side surface of the conversion material was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 

Regarding claim 16, regarding “a first top surface of the conversion material is flush with a second top surface of the reflective layer,” it would have been an obvious matter of design choice to adjust the height of the reflective layer 530h of FIG. 19 to have a top surface of the conversion material to be flush with a second top surface of the reflective layer or to have the top surface of the conversion material to higher than the top surface of the reflective layer as taught by Lin (see, e.g., FIG. 22 and FIG. 23) who teaches first top surface 522 of the conversion material 520 is flush with a second top surface 536 of the reflective layer 530k (see, e.g., FIG. 22) and a reflective layer 530d having a top surface 532 lower than the top surface of the of the conversion material 520 (see, e.g., FIG. 23). Moreover, a change in shape is a matter of design choice, which a person within the level of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed first top surface of the conversion material being flush with the second top surface of the reflective layer was significant, and a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).



 Response to Arguments
Applicant’s arguments with respect to claim 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-4 and 14-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817